UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6844


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROBERT JAYSON JONES,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Raymond A. Jackson, District Judge. (4:13-cr-00103-RAJ-DEM-1;
4:17-cv-00041-RAJ)


Submitted: October 24, 2017                                  Decided: November 7, 2017


Before TRAXLER, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Jayson Jones, Appellant Pro Se. Lisa Rae McKeel, Assistant United States
Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Jayson Jones seeks to appeal the district court’s order dismissing as

untimely his 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B)

(2012). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional

claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Jones has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid in the

decisional process.

                                                                             DISMISSED




                                             2